UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4814


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LEMAR RAYMOND DASHER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:12-cr-00128-BR-1)


Submitted:   July 19, 2013                 Decided:   August 14, 2013


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker, Joshua L. Rogers, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              In July 2012, Lemar Raymond Dasher pled guilty without

a plea agreement to one count of bank robbery, in violation of

18 U.S.C. § 2113(a) (2006).                  The district court sentenced Dasher

to 78 months’ imprisonment, the top of the applicable Guidelines

range.        Dasher        timely      appeals,        arguing         that     the        78-month

sentence      is    substantively          unreasonable           because       it   is      greater

than     necessary      to       comply     with       the    purposes          of     18      U.S.C.

§ 3553(a) (2006).

              This     court       reviews       a    sentence       for       reasonableness,

applying a deferential abuse-of-discretion standard.                                        Gall v.

United States, 552 U.S. 38, 51 (2007).                              Where, as here, the

defendant does not challenge the procedural reasonableness of

his    sentence,       we    review        the       sentence      only     for      substantive

reasonableness        under       the      abuse-of-discretion             standard.            Id.;

United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                                        The

sentence      imposed       must      be   “sufficient,           but     not     greater       than

necessary, to comply with the purposes [of sentencing].”                                          18

U.S.C.    §   3553(a).           In     reviewing       a    sentence       for      substantive

reasonableness,             we        “examine[]            the     totality              of     the

circumstances.”         United States v. Mendoza-Mendoza, 597 F.3d 212,

216 (4th Cir. 2010).                  If the sentence is within the properly

calculated         Guidelines      range,        we    presume      on     appeal       that     the

sentence is substantively reasonable.                             United States v. Susi,

                                                 2
674    F.3d    278,    289   (4th    Cir.    2012).      Such     a   presumption      is

rebutted only by showing “that the sentence is unreasonable when

measured       against     the   §   3553(a)     factors.”        United    States     v.

Montes-Pineda,         445   F.3d    375,    379   (2006)      (internal     quotation

marks omitted).

               Dasher argues that the totality of the circumstances

in    his   case      do   not   warrant     a   sentence    at    the     top   of   the

Guidelines          range.        Dasher     concedes       that      a    three-level

enhancement for possession of a weapon was properly applied to

him.     He argues, however, that the fact that he did not actually

possess a weapon, but only created the appearance of a gun in a

bandaged hand, should have weighed more heavily in his favor.

               “[D]istrict       courts     have   extremely       broad    discretion

when determining the weight to be given each of the § 3553(a)

factors.”       United States v. Jeffery, 631 F.3d 669, 679 (4th Cir.

2011).        In imposing a sentence at the top of the Guidelines

range, the district court focused on the violent threat made by

Dasher during the bank robbery and on his past criminal history.

Because       the   district     court    did    not   abuse    its   discretion      in

according significant weight to these factors, we conclude that

Dasher has failed to rebut the presumption of reasonableness

accorded his within-Guidelines sentence.

               Accordingly, we affirm Dasher’s sentence.                   We dispense

with oral argument because the facts and legal contentions are

                                             3
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                     4